FILED
                             NOT FOR PUBLICATION                            MAR 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KAREN KARAPETAN, AKA Carl                        No. 11-73189
Karapetian, AKA Carlos Karapetian, AKA
Karro Karapetian,                                Agency No. A075-498-164

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Karen Karapetan, a native and citizen of Armenia, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for deferral of removal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. See Alphonsus v. Holder, 705 F.3d 1031, 1036-37 (9th Cir. 2013).

We review for substantial evidence the agency’s factual findings underlying the

determination that Karapetan is not eligible for CAT relief. Zheng v. Ashcroft, 332

F.3d 1186, 1193 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that, even if Karapetan’s

witness gave credible testimony, Karapetan did not establish that it is more likely

than not he would be tortured by or with the acquiescence of Armenian officials if

he is removed to Armenia. Id. at 1194. We reject Karapetan’s contention that the

IJ ignored country conditions evidence. Thus, Karapetan’s claim for deferral of

removal under CAT fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-73189